Citation Nr: 0022474	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to payment of compensation at a rate higher than 
10 percent while incarcerated.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1975.  

This matter initially came of the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the RO.  

The Board remanded this case on two previous occasions, most 
recently in May 2000.  

In his Substantive Appeal, the veteran requested that the 
benefits that were being withheld because of his 
incarceration be apportioned for the support of his children.  
In May 1999, the apportionment request was granted.  Thus, 
the entire 20 percent disability is being paid to the veteran 
and his dependents.  

In a statement received at the RO in July 2000, the appellant 
stated that the RO's "action satisfie[d his] appeal only on 
the issue of apportionment of the 10 [percent] which [was] 
presently being sent to [his] dependent children."  He 
noted, however, that the RO had charged him with an 
overpayment, which he found unfair.  

It appears that the veteran is either requesting a waiver of 
the overpayment created by the RO or challenging the validity 
of the overpayment.  The Board refers this matter to the RO 
for clarification and appropriate action.  




FINDINGS OF FACT

1.  In written correspondence received by the RO in July 
2000, the appellant stated that he was satisfied with the 
issue of the apportionment of the 10 percent rating.  

2.  There currently is no justiciable case or controversy for 
active consideration by this Member of the Board.  



CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 
7105, 7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.4, 
20.101, 20.204 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

As noted in the May 2000 Remand by the Board, in the 
veteran's Substantive Appeal, he requested that the benefits 
that were being withheld because of his incarceration be 
apportioned for the support of his children.  In May 1999, 
the apportionment request was granted.  Thus, the entire 20 
percent disability is being paid to the veteran and his 
dependents.  

As noted hereinabove, in a statement received at the RO in 
July 2000, the appellant stated that the RO's "action 
satisfie[d his] appeal only on the issue of apportionment of 
the 10 [percent] which [was] presently being sent to [his] 
dependent children."  He noted, however, that the RO had 
charged him with an overpayment, which he found unfair.  

Based upon the foregoing, the Board finds that there is no 
justiciable case or controversy currently before the Board, 
as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 
38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  




ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


